DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asahara et al (JP 2009249759).
Asahara et al disclose a patch for holding surgical instruments as in claim 1 (see 10/11 in Figs. 1 and 10), the patch comprising: a base material (10) that is attachable to a surgical gown (see Fig. 1 and see English language translation paragraphs 0012 and 0014); one or more pockets (see pocket formed by element 14 in Figs. 3c and 7c; or see open sided pocket formed by folded over portion 12 in Figs. 5b and 7e) attached to the base material (10) and configured to releasably hold surgical instruments [0009-0010, 0014, 0016-0017]; and one or more rings (see rings formed by element 12 in Figs. 3b and 7d; or see rings formed by element 12 in Figs. 3a and 7a-7b; or see rings formed by element 12 in Fig. 4) attached to the base material (10) and configured to releasably hold surgical instruments. See English language translation of JP 2009249759 attached hereto and cited as NPL, paragraphs 0009-0012, 0014-0021, and 0024. See Figs. 1-5, and 7-8 and 10.  
Regarding claim 2, Asahara discloses the base material (10) includes an adhesive by which the base material is attachable to the surgical gown [0015]. 
Regarding claim 3, Asahara discloses a surgical garment system comprising: a gown (1) configured to be worn by a human and to be sterile for use in a sterile surgical environment (see Fig. 1; paras. 0009-0012); one or more pockets (see pocket formed by element 14 in Figs. 3c and 7c; or see open sided pocket formed by folded over portion 12 in Figs. 5b and 7e) attached to the gown and configured to hold surgical instruments [0010, 0020, 0022]; one or more rings (see rings formed by element 12 in Figs. 3b and 7d; or see rings formed by element 12 in Figs. 3a and 7a-7b; or see rings formed by element 12 in Fig. 4) attached to the gown and configured to hold surgical instruments (see Figs. 7a, 7b, 7d); and a patch (10) that is attachable to the gown (Fig. 1 and para. 0014-0015), the patch including one or more additional pockets or additional rings (the pocket and ring on the sleeves as shown in Fig. 10 may form a first pocket and ring, with the pockets and rings on the chest patch 10 forming additional pockets and rings).  Alternatively, the pocket shown in Fig. 7c forms a first pocket and the pocket shown in Fig. 7e forms an additional pocket on the patch; or the ring shown in Fig. 7a form a first ring and the ring shown in Fig. 7d forms an additional ring. 
Regarding claim 4, Asahara discloses the patch (10) includes an adhesive by which the patch is attachable to the gown [0015].
Asahara discloses a surgical garment as in claim 5, comprising: a gown (1) configured to be worn by a human and to be sterile for use in a sterile surgical environment (Figs. 1-2 and 10); one or more pockets (see pocket formed by element 14 in Figs. 3c and 7c; or see open sided pocket formed by folded over portion 12 in Figs. 5b and 7e) attached to the gown and configured to hold surgical instruments; and one or more rings (see rings formed by element 12 in Figs. 3b and 7d; or see rings formed by element 12 in Figs. 3a and 7a-7b; or see rings formed by element 12 in Fig. 4) attached to the gown and configured to hold surgical instruments, wherein the one or more pockets includes at least one pocket attached to a sleeve of the gown (see pocket shown on the right sleeve in Fig. 10) and at least one pocket attached to a chest area of the gown (see pocket attached to element 11 at the chest area in Fig. 10, i.e. a pocket as shown in Figs. 3c, 7c, or 7e, any of which may be attached to base 10).
Regarding claim 6, the one or more rings includes at least one ring attached to the sleeve of the gown (see ring shown on the left sleeve in Fig. 10) and at least one ring attached to the chest area of the gown (see ring attached to element 11 at the chest area in Fig. 10, i.e. a ring as shown in Figs. 3a, 3b, 4, 7a, 7b, or 7d, any of which may be attached to base 10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the references cited on PTO-892, which disclose garments having pockets and/or rings in a manner similar to that claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995. The examiner can normally be reached Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                        /AMY VANATTA/Primary Examiner, Art Unit 3732